Citation Nr: 0835881	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to October 
1968.  He also reports subsequent inactive duty for training 
in the United States Naval Reserve.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

As set forth in more detail below, a remand of his matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss, which he claims is causally related to his exposure to 
acoustic trauma during active service and subsequent periods 
of inactive duty for training with the Naval Reserve.  
Specifically, the veteran claims that in the course of his 
duties as an aircraft support technician, he was frequently 
exposed to excessive noise.  He claims that he has 
experienced hearing loss on a continuous basis since service.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Service medical records corresponding to the veteran's period 
of active duty show that at his April 1967 enlistment 
examination, his hearing acuity was normal on spoken and 
whispered voice testing.  At his October 1968 separation 
examination, audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
5
LEFT
15
15
30
25
25

The record on appeal does not contain service medical or 
personnel records corresponding to the veteran's subsequent 
period of service with the Naval Reserve.  

In August 2005, the veteran underwent VA medical examination 
at which he reported bilateral hearing loss and tinnitus 
since service.  He indicated that during his period of active 
service, he worked in close proximity to aircraft engines.  
During his subsequent service in the Naval Reserve, he worked 
two days each month as a hydraulic mechanic, working around 
engines and using air power tools.  As a civilian, the 
veteran reported that he worked for 30 years as a mechanic, 
although he wore hearing protection.  He also reported 
recreational noise exposure from hunting, snowmobiles, and a 
lawn mower.  

Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
55
50
LEFT
15
15
25
35
50

After reviewing the record, the examiner indicated that it 
was her opinion that the veteran's tinnitus was related to 
noise exposure during active service.  (The RO has granted 
service connection for tinnitus based on this opinion).  The 
examiner indicated that she further believed that the 
veteran's left hear hearing loss was at least partially 
related to his active service, as he had had a hearing loss 
at 2,000 hertz at the time of his separation from active 
service.  She concluded that the veteran's right ear hearing 
loss was not related to service, based on the audiogram 
conducted as separation showing normal hearing.  

In September 2005, the RO returned the file to the examiner, 
finding that the medical opinion was inadequate.  
Specifically, the RO noted that the veteran did not have a 
hearing loss at 2,000 hertz for VA compensation purposes at 
the time of his separation from service.  See 38 C.F.R. 
§ 3.385 (2007) (providing that impaired hearing will be 
considered to be a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 25 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent).  

In an August 2005 addendum, the examiner indicated that she 
wished to change her opinion regarding the veteran's left ear 
hearing loss.  She indicated that it was now her opinion that 
it was less likely as not that the veteran's current left ear 
hearing loss was related to his active service.  She did not 
provide a rationale for her opinion.

After reviewing the record, the Board finds that an 
additional examination and medical opinion is necessary.  
While the Board has carefully considered the August 2005 VA 
medical examination report and addendum, the examiner's 
conflicting opinions and the fact that she failed to provide 
a rationale for her new opinion greatly reduces its probative 
value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Additionally, 
the examiner did not appear to consider the fact that the 
veteran reported acoustic trauma during periods of inactive 
duty for training, which occurred after the October 1968 
separation examination was conducted.  Finally, the Board 
notes that even if a veteran does not have hearing loss 
during the time of active duty, such does not prohibit 
service connection.  Hensley v. Brown, 5 Vet. App. 155, 159-
60.  Rather, service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at 158.  See also 38 C.F.R. § 3.303(d).

Additionally, the record on appeal appears to be incomplete.  
In his October 2005 notice of disagreement and in his January 
2006 substantive appeal, the veteran indicated that following 
his separation from active service, he spent two years in the 
Naval Reserve.  VA has an obligation to obtain records 
pertaining to this service, as they may be pertinent to the 
appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), 
(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center or other 
appropriate repository of records and 
request verification of the dates of the 
veteran's service in the Naval Reserve, 
including all periods of active duty for 
training and inactive duty for training, 
as well as any medical records 
corresponding to that period of service.

2.  The veteran should then be afforded a 
VA medical examination for the purpose of 
clarifying the etiology of his current 
bilateral hearing loss.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion, based on all 
the evidence of record, as to whether it 
is as least as likely as not that any 
current hearing loss is causally related 
to his period of active service or to 
exposure to acoustic trauma during his 
period of inactive service in the Naval 
Reserve.  The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  The report of examination 
should include a complete rationale for 
all opinions rendered.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an opportunity to respond.

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




